      Case: 1:19-cv-05532 Document #: 1 Filed: 08/16/19 Page 1 of 12 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ABLE HOME HEALTH, LLC,                               )
on behalf of plaintiff and                           )
the class members defined herein,                    )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )
                                                     )
H CARE JOBS, INC.,                                   )
and JOHN DOES 1-10,                                  )
                                                     )
               Defendants.                           )

                              COMPLAINT – CLASS ACTION

                      MATTERS COMMON TO MULTIPLE COUNTS

                                        INTRODUCTION

       1.      Plaintiff Able Home Health, LLC, brings this action to secure redress for the

actions of defendants H Care Jobs, Inc., and John Does 1-10 in sending or causing the sending of

unsolicited advertisements to telephone facsimile machines in violation of the Telephone

Consumer Protection Act, 47 U.S.C. §227 (“TCPA”), and the common law.

       2.      The TCPA expressly prohibits unsolicited fax advertising. Unsolicited fax

advertising damages the recipients. The recipient is deprived of its paper and ink or toner and

the use of its fax machine. The recipient also wastes valuable time it would have spent on

something else. Unsolicited faxes prevent fax machines from receiving and sending authorized

faxes, cause wear and tear on fax machines, and require labor to attempt to identify the source

and purpose of the unsolicited faxes.




                                                1
      Case: 1:19-cv-05532 Document #: 1 Filed: 08/16/19 Page 2 of 12 PageID #:1




                                             PARTIES

       3.      Plaintiff Able Home Health, LLC is a limited liability company chartered under

Illinois law with offices in the Northern District of Illinois, where it maintains telephone

facsimile equipment.

       4.      Defendant H Care Jobs, Inc., is a Florida corporation with offices at 6574 North

State Road 7, Suite 305, Coconut Creek, Florida 33073. Its registered agent and location is Alan

Savitch, 7630 West Upper Ridge Drive, Parkland, Florida 33067.

       5.      John Does 1-10 are other natural or artificial persons that were involved in the

sending of the facsimile advertisements described below. Plaintiff does not know who they are.

                                 JURISDICTION AND VENUE

       6.      This Court has jurisdiction under 28 U.S.C. §§1331 and 1367.       Mims v. Arrow

Financial Services, LLC, 565 U.S. 368, 132 S. Ct. 740, 751-53 (2012); Brill v. Countrywide

Home Loans, Inc., 427 F.3d 446 (7th Cir. 2005).

       7.      Personal jurisdiction exists under 735 ILCS 5/2-209, in that defendants:

               a.      Have committed tortious acts in Illinois by causing the transmission of

                       unlawful communications into the state.

               b.      Have transacted business in Illinois.

       8.       Venue in this District is proper for the same reason.

                                              FACTS

       9.      On or about March 12, 2016, plaintiff received the unsolicited fax advertisement

attached as Exhibit A on its facsimile machine.

       10.     The faxes advertise the goods and services of H Care Jobs, Inc.


                                                  2
      Case: 1:19-cv-05532 Document #: 1 Filed: 08/16/19 Page 3 of 12 PageID #:1




       11.     Discovery may reveal the transmission of additional faxes as well.

       12.     Defendant H Care Jobs, Inc., is responsible for sending or causing the sending of

the faxes.

       13.     Defendant derived economic benefit from the sending of the faxes.

       14.     Defendant either negligently or wilfully violated the rights of plaintiff and other

recipients in sending the faxes.

       15.     Plaintiff had no prior relationship with defendant and had not authorized the

sending of fax advertisements to plaintiff.

       16.     On information and belief, the faxes attached hereto were sent as part of a mass

broadcasting of faxes.

       17.     The fax does not contain an “opt out” notice that complies with 47 U.S.C. § 227.

       18.     On information and belief, defendants have transmitted similar unsolicited fax

advertisements to at least 40 other persons in Illinois.

       19.     There is no reasonable means for plaintiff or other recipients of defendant’s

unsolicited advertising faxes to avoid receiving illegal faxes. Fax machines must be left on and

ready to receive the urgent communications authorized by their owners.

                                        COUNT I – TCPA

       20.     Plaintiff incorporates ¶¶ 1-19.

       21.     The TCPA makes unlawful the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone facsimile machine

...” 47 U.S.C. §227(b)(1)(C).

       22.     The TCPA, 47 U.S.C. §227(b)(3), provides:


                                                  3
      Case: 1:19-cv-05532 Document #: 1 Filed: 08/16/19 Page 4 of 12 PageID #:1




                Private right of action.

                A person or entity may, if otherwise permitted by the laws or rules of court
                of a State, bring in an appropriate court of that State–

                        (A) an action based on a violation of this subsection or the regulations
                        prescribed under this subsection to enjoin such violation,

                        (B) an action to recover for actual monetary loss from such a
                        violation, or to receive $500 in damages for each such violation,
                        whichever is greater, or

                        (C) both such actions.

                If the Court finds that the defendant willfully or knowingly violated this
                subsection or the regulations prescribed under this subsection, the court
                may, in its discretion, increase the amount of the award to an amount equal
                to not more than 3 times the amount available under the subparagraph (B) of
                this paragraph.

        23.     Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes, in the form of paper and ink or toner consumed as a result. Furthermore,

plaintiff’s statutory right of privacy was invaded.

        24.     Plaintiff and each class member is entitled to statutory damages.

        25.     Defendant violated the TCPA even if their actions were only negligent.

        26.     Defendant should be enjoined from committing similar violations in the future.

                                     CLASS ALLEGATIONS

        27.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of

a class, consisting of (a) all persons (b) who, on or after a date four years prior to the filing of

this action (28 U.S.C. §1658), (c) were sent faxes by or on behalf of defendant H Care Jobs, Inc.,

and goods or services for sale (d) where defendant does not have evidence of consent or an

established business relationship prior to the sending of the faxes.


                                                   4
      Case: 1:19-cv-05532 Document #: 1 Filed: 08/16/19 Page 5 of 12 PageID #:1




       28.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

       29.     There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

               a.      Whether defendants engaged in a pattern of sending unsolicited fax

                       advertisements;

               b.      The manner in which defendants compiled or obtained the list of fax

                       numbers;

               c.      Whether defendants thereby violated the TCPA.

       30.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither plaintiff nor plaintiff's counsel have any interests which might cause them not

to vigorously pursue this action.

       31.     Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

       32.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against defendants is small because it is not economically feasible to bring

individual actions.

       33.     Numerous courts have certified class actions under the TCPA. Holtzman v.

Turza, No. 08 C 2014, 2009 WL 3334909 (N.D.Ill. Oct. 14, 2009), aff’d in part, rev’d in part,


                                                  5
      Case: 1:19-cv-05532 Document #: 1 Filed: 08/16/19 Page 6 of 12 PageID #:1




vacated in part, 728 F.3d 682 (7th Cir. 2013); Ballard RN Center, Inc. v. Kohll's Pharmacy and

Homecare, Inc. 2015 IL 118644, 48 N.E.3d 1060; American Copper & Brass, Inc. v. Lake City

Indus. Products, Inc., 757 F.3d 540, 544 (6th Cir. 2014); In re Sandusky Wellness Center, LLC,

570 Fed.Appx. 437, 437 (6th Cir. 2014); Sandusky Wellness Center, LLC v. Medtox Scientific,

Inc., 821 F.3d 992, 998 (8th Cir. 2016); Sadowski v. Med1 Online, LLC, No. 07 C 2973, 2008

WL 2224892 (N.D.Ill. May 27, 2008); CE Design Ltd. v. Cy’s Crabhouse North, Inc., 259

F.R.D. 135 (N.D.Ill. 2009); Targin Sign Systems, Inc. v. Preferred Chiropractic Center, Ltd.,

679 F.Supp.2d 894 (N.D.Ill. 2010); Garrett v. Ragle Dental Laboratory, Inc., No. 10 C 1315,

2010 WL 4074379 (N.D.Ill. Oct. 12, 2010); Hinman v. M&M Rental Center, Inc., 545 F.Supp.2d

802 (N.D.Ill. 2008); Clearbrook v. Rooflifters, LLC, No. 08 C 3276, 2010 U.S.Dist. LEXIS

72902 (N.D.Ill. July 20, 2010) (Cox, M.J.); G.M. Sign, Inc. v. Group C Communications, Inc.,

No. 08-cv-4521, 2010 WL 744262 (N.D.Ill. Feb. 25, 2010); Kavu, Inc. v. Omnipak Corp., 246

F.R.D. 642 (W.D.Wash. 2007); Display South, Inc. v. Express Computer Supply, Inc., 961 So.2d

451, 455 (La.App. 2007); Display South, Inc. v. Graphics House Sports Promotions, Inc., 992

So.2d 510 (La.App. 2008); Lampkin v. GGH, Inc., 146 P.3d 847 (Ok.App. 2006); ESI Ergonomic

Solutions, LLC v. United Artists Theatre Circuit, Inc., 203 Ariz. 94, 50 P.3d 844 (2002); Core

Funding Group, LLC v. Young, 792 N.E.2d 547 (Ind.App. 2003); Critchfield Physical Therapy v.

Taranto Group, Inc., 293 Kan. 285, 263 P.3d 767 (2011); Karen S. Little, L.L.C. v. Drury Inns,

Inc., 306 S.W.3d 577 (Mo.App. 2010); Lindsay Transmission, LLC v. Office Depot, Inc., No.

4:12-CV-221 (CEJ), 2013 WL 275568 (E.D.Mo. Feb. 24, 2013).

       34.     Management of this class action is likely to present significantly fewer difficulties

than those presented in many class actions, e.g. for securities fraud.


                                                 6
      Case: 1:19-cv-05532 Document #: 1 Filed: 08/16/19 Page 7 of 12 PageID #:1




       WHEREFORE, plaintiff requests that the Court enter judgment in favor of plaintiff and

the class and against defendants for:

               a.      Actual damages;

               b.      Statutory damages;

               c.      An injunction against the further transmission of unsolicited fax

                       advertisements;

               d.      Costs of suit;

               e.      Such other or further relief as the Court deems just and proper.

                                   COUNT II – CONVERSION

       35.     Plaintiff incorporates ¶¶ 1-19.

       36.     By sending plaintiff and the class members unsolicited faxes, defendant

converted to their own use ink or toner and paper belonging to plaintiff and the class members.

       37.     Immediately prior to the sending of the unsolicited faxes, plaintiff and the class

members owned and had an unqualified and immediate right to the possession of the paper and

ink or toner used to print the faxes.

       38.     By sending the unsolicited faxes, defendant appropriated to their own use the

paper and ink or toner used to print the faxes and used them in such manner as to make them

unusable. Such appropriation was wrongful and without authorization.

       39.     Defendant knew or should have known that such appropriation of the paper and

ink or toner was wrongful and without authorization.

       40.     Plaintiff and the class members were deprived of the paper and ink or toner,

which could no longer be used for any other purpose. Plaintiff and each class member thereby


                                                 7
      Case: 1:19-cv-05532 Document #: 1 Filed: 08/16/19 Page 8 of 12 PageID #:1




suffered damages as a result of receipt of the unsolicited faxes.

       41.     Defendant should be enjoined from committing similar violations in the future.

                                    CLASS ALLEGATIONS

       42.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of

a class, consisting of (a) all persons with Illinois fax numbers (b) who, on or after a date five

years prior to the filing of this action, (c) were sent faxes by or on behalf of defendant H Care

Jobs, Inc., and goods or services for sale (d) where defendant does not have evidence of consent

or an established business relationship prior to the sending of the faxes.

       43.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

       44.     There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

               a.      Whether defendant engaged in a pattern of sending unsolicited fax

                       advertisements;

               b.      Whether defendant thereby converted the property of plaintiff.

       45.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither plaintiff nor plaintiff’s counsel have any interests which might cause them not

to vigorously pursue this action.

       46.     Plaintiff’s claims are typical of the claims of the class members. All are based on

 the same factual and legal theories.


                                                  8
      Case: 1:19-cv-05532 Document #: 1 Filed: 08/16/19 Page 9 of 12 PageID #:1




       47.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against defendant is small because it is not economically feasible to bring

individual actions.

       48.     Management of this class action is likely to present significantly fewer difficulties

than those presented in many class actions, e.g. for securities fraud.

       WHEREFORE, plaintiff requests that the Court enter judgment in favor of plaintiff and

the class and against defendant for:

               a.        Appropriate damages;

               b.        An injunction against the further transmission of unsolicited fax

                         advertisements;

               c.        Costs of suit;

               d.        Such other or further relief as the Court deems just and proper.

                            COUNT III – TRESPASS TO CHATTELS

       49.     Plaintiff incorporates ¶¶ 1-19.

       50.     Plaintiff and the class members were entitled to possession of the equipment they

used to receive faxes.

       51.     Defendant’s sending plaintiff and the class members unsolicited faxes interfered

with their use of the receiving equipment and constitutes a trespass to such equipment. Chair

King v. Houston Cellular, 95cv1066, 1995 WL 1693093 at *2 (S.D. Tex. Nov. 7, 1995) (denying

a motion to dismiss with respect to plaintiff's trespass to chattels claim for unsolicited faxes),

vacated on jurisdictional grounds 131 F.3d 507 (5th Cir. 1997).


                                                   9
     Case: 1:19-cv-05532 Document #: 1 Filed: 08/16/19 Page 10 of 12 PageID #:1




       52.     Defendant acted either intentionally or negligently in engaging in such conduct.

       53.     Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes.

       54.     Defendant should be enjoined from continuing trespasses.

                                    CLASS ALLEGATIONS

       55.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of

a class, consisting of (a) all persons with Illinois fax numbers (b) who, on or after a date five

years prior to the filing of this action, (c) were sent faxes by or on behalf of defendant H Care

Jobs, Inc., and goods or services for sale (d) where defendant does not have evidence of consent

or an established business relationship prior to the sending of the faxes.

       56.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

       57.     There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

               a.      Whether defendant engaged in a pattern of sending unsolicited fax

                       advertisements;

               b.      Whether defendant thereby committed a trespass to chattels.

       58.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither plaintiff nor plaintiff’s counsel have any interests which might cause them not

to vigorously pursue this action.


                                                 10
     Case: 1:19-cv-05532 Document #: 1 Filed: 08/16/19 Page 11 of 12 PageID #:1




       59.     Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

       60.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against defendant is small because it is not economically feasible to bring

individual actions.

       61.     Management of this class action is likely to present significantly fewer difficulties

than those presented in many class actions, e.g. for securities fraud.

       WHEREFORE, plaintiff requests that the Court enter judgment in favor of plaintiff and

the class and against defendant for:

               a.      Appropriate damages;

               b.      An injunction against the further transmission of unsolicited fax

                       advertisements;

               c.      Costs of suit;

               d.      Such other or further relief as the Court deems just and proper.

                                              /s/ Daniel A. Edelman
                                              Daniel A. Edelman

Daniel A. Edelman
Cathleen M. Combs
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                                 11
       Case: 1:19-cv-05532 Document #: 1 Filed: 08/16/19 Page 12 of 12 PageID #:1




                                    NOTICE OF LIEN AND ASSIGNMENT

        Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount as
a court awards. All rights relating to attorney’s fees have been assigned to counsel.



                                                   /s/ Daniel A. Edelman
                                                   Daniel A. Edelman


Daniel A. Edelman
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)

T:\36276\Pleading\Revised Complaint_Pleading.wpd




                                                     12
